Allowable Subject Matter
Status of Claims 
This Notice of Allowance is responsive to Applicant's reply filed April 23, 2021. 
Claims 3, 10, and 17 have been amended via an Examiner amendment below.
Claims 1, 3-8, 10-15, and 17-21 are currently pending and are allowed as amended below. 

Examiner’s Amendment
Claims 3, 10, and 17 are amended as below:

3. (Currently Amended) The computer-implemented method of Claim 1, wherein the first anchor is a product anchor and the second anchor is a resource anchor.

10. (Currently Amended) The system of Claim 8, wherein the first anchor is a product anchor and the second anchor is a resource anchor.

17. (Currently Amended) The non-transitory computer-readable medium of Claim 15, wherein the first anchor is a product anchor, the second anchor is a resource anchor and the third facet revenue value is a revenue value.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as a Continuation of Patent 10,289,972 B1 filed 08/21/2013, which claims further priority of Provisional Application 61/693,772 filed on 08/28/2012. Applicant's claim for the benefit of this prior-filed application is acknowledged. 

Response to Arguments
Applicant’s arguments, see pages 8-9 of the Remarks, filed April 23, 2021, with respect to the Double Patenting rejection have been fully considered and are persuasive.  The previous rejections have been withdrawn in response to Applicant’s filing of the Terminal Disclaimer and amendments to the claims, which make the claims not exact as patent 10,289,972 B1.  

Reasons for Allowance
Claims 1, 3-8, 10-15, and 17-21 are allowed as amended above.
The following is an examiner’s statement of reasons for allowance: 
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection was not given because the claims do not recite an abstract idea. For example, there is no math recited, the claims are not a mental process because an interrelation data cube is being created (e.g. database), and the claims are not related to any steps of organizing human activity (See PEG 2019). Therefore making the claims eligible under 35 USC 101.
Reasons the 103 rejection is overcome: Claims 1, 3-8, 10-15, and 17-21 disclose a system and method for real time multi-facet interactive planning by creating a facet interrelation data cube and rotating the facet values based on anchors and changes to the monitored data.
The closest prior art of record is:
Keller (US 2002/0091707 A1) – automatically determining and displaying data in OLAP cubes. 
Orumchian et al. (US 2006/0074741 A1) – operating plan data aggregation with real time updates using OLAP cubes.
OLAP (OLAP AND OLAP Server Definitions – cited from Wayback Machine April 29, 1999 - https://web.archive.org/web/19990429011146/http://www.olapcouncil.org/ research/glossaryly.htm – pages 1-10) – involves automatically rotating facets of interrelation data cubes. 
McCormick (US 2010/0121678 A1) – involves calculating production capacity, capacity utilization, demand allocation, and average inventory levels, which helps define the data being used in the data cube.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 8, and 15.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the claimed “providing a single unified visualization of the real-time impact on demand in response to editing load in a sales and operations plan … displaying, within a graphical user interface on a computer . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683